 

 SECOND AMENDMENT TO ABL CREDIT AGREEMENT

This SECOND AMENDMENT TO ABL CREDIT AGREEMENT is dated as of November 18, 2016
(this “Amendment”) and is entered into by and among GYP HOLDINGS III CORP., a
Delaware corporation (the “Lead Borrower”), the entities listed on Schedule 1
(together with the Lead Borrower, the “Borrowers”),  the entities listed on
Schedule 2 (the “Subsidiary Guarantors”), GYP HOLDINGS II CORP., a Delaware
corporation (“Holdings”), the lenders party hereto and WELLS FARGO BANK, N.A.,
as administrative agent (in such capacity, the “Administrative Agent”) and
collateral agent (in such capacity, the “Collateral Agent”) for the Lenders
party to the Existing Credit Agreement referred to below, and as Swing Line
Lender and L/C Issuer 

W I T N E S S E T H:

WHEREAS, Holdings, the Borrowers, each lender party thereto as of the date
hereof (the “Lenders”), the Administrative Agent and the Collateral Agent are
party to that certain ABL Credit Agreement dated as of April 1, 2014  (as
amended by that certain First Amendment to ABL Credit Agreement, dated as of
February 17, 2016, and as amended, restated, amended and restated, supplemented
or otherwise modified from time to time prior to the date hereof, the
“Existing Credit Agreement;” the Existing Credit Agreement, as amended by this
Amendment and as may be further amended, restated, amended and restated,
supplemented or otherwise modified from time to time after the date hereof, is
herein referred to as the “Amended Credit Agreement”; capitalized terms used
(including in the preamble and preliminary statements hereto) but not defined
herein shall have the meanings assigned to such terms in the Amended Credit
Agreement);

WHEREAS, (i) the Borrowers have requested that the Existing Credit Agreement be
amended  so as to, among other things, increase the Revolving Credit Commitments
thereunder to up to $345,000,000 and (ii) each Lender party to the Existing
Credit Agreement (each, an “Existing Lender”) that will remain a Lender under
the Amended Credit Agreement (the “Continuing Existing Lender”) has consented to
such amendments, and each New Lender (as defined) party hereto has agreed to
become a Lender under the Amended Credit Agreement on the terms and conditions
set forth herein and in the Amended Credit Agreement; and

 

WHEREAS, (i) Wells Fargo, SunTrust Robinson Humphrey, Inc. and RBC Capital
Markets shall act as Joint Lead Arrangers and Joint Bookrunners, (ii) Wells
Fargo shall continue to act as Administrative Agent and Collateral Agent, (iii)
SunTrust and Royal Bank of Canada shall act as Co-Syndication Agents and (iv) no
Person shall act as Documentation Agent, in each case, in respect of the Amended
Credit Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

 

SECTION 1. Amendments to Credit Agreement.  Holdings, the Borrowers,  the
Subsidiary Guarantors, the Continuing Existing Lenders and the Administrative
Agent hereby agree that, upon the satisfaction of the conditions to
effectiveness of this Amendment set forth in Section 3 and immediately after
giving effect to this Amendment, the Existing Credit Agreement shall be amended
as follows:





--------------------------------------------------------------------------------

 



(a) Section 1.01 thereof shall be amended by adding the following definitions in
appropriate alphabetical order:

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-in Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Second Amendment” means the Second Amendment to ABL Credit Agreement in respect
of this Agreement, dated as of November 18, 2016.

“Second Amendment Effective Date” means the “Second Amendment Effective Date,”
as such term is defined in the Second Amendment.  The parties acknowledge that
the Second Amendment Effective Date has occurred on November 18, 2016.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

(b) The definition of “Adjustment Date” in Section 1.01 thereof shall be amended
and restated in its entirety as follows:





--------------------------------------------------------------------------------

 



“Adjustment Date” means the first day of each fiscal quarter, commencing with
the first day of the fiscal quarter ending on April 30, 2017.

(c) The definition of “Applicable Rate” in Section 1.01 thereof shall be amended
and restated in its entirety as follows:

“Applicable Rate” means a percentage per annum equal to (a) from the Second
Amendment Effective Date until the first Adjustment Date, 1.50% per annum for
Eurodollar Rate Loans, and 0.50% per annum for Base Rate Loans and (b)
 thereafter, from any Adjustment Date until the immediately succeeding
Adjustment Date, the applicable percentage per annum set forth below, as
determined by reference to Average Daily Availability for the most recent fiscal
quarter ended immediately prior to such Adjustment Date expressed as a
percentage of the Line Cap.

Applicable Rate

Pricing Level

Average Daily Availability

Eurodollar Rate

Base Rate

1

< 33.33%

1.75%

0.75%

2

> 33.33%, but < 66.7%

1.50%

0.50%

3

> 66.7%

1.25%

0.25%

 

Any increase or decrease in the Applicable Rate resulting from a change in
Average Daily Availability shall become effective as of the third Business Day
immediately following the date a Borrowing Base Certificate is delivered
pursuant to Section 6.02(b);  provided,  however, that “Pricing Level 1” shall
apply (x) as of the first Business Day at any time after the date on which a
Borrowing Base Certificate was required to have been delivered but was not
delivered (or was delivered but did not contain the calculations of Average
Daily Availability) until the first Business Day immediately following the date
on which such Borrowing Base Certificate (which includes calculations of Average
Daily Availability) is delivered and (y) at all times during the existence of an
Event of Default.

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).

(d) The definition of “Arrangers”  in Section 1.01 thereof is hereby amended and
restated in its entirety as follows:

“Arrangers” means each of Wells Fargo, SunTrust Robinson Humphrey, Inc. and RBC
Capital Markets, in their capacities as exclusive joint lead arrangers and joint
bookrunners.





--------------------------------------------------------------------------------

 



(e) The definition of “Commitment Fee Percentage” is hereby amended and restated
in its entirety as follows:

“Commitment Fee Percentage”  means 0.25% per annum. 

(f) The definition of “Defaulting Lender”  in Section 1.01 thereof is hereby
amended by adding, in clause (d)(i) thereof, the phrase “or a Bail-In Action”
immediately after the phrase “any Debtor Relief Law”.

(g) The definition of “Documentation Agent”  in Section 1.01 thereof and all
references to “Documentation Agent” in the Existing Credit Agreement where they
appear therein are hereby deleted.

(h) The definition of “Federal Funds Rate” in Section 1.01 thereof shall be
amended by deleting the words “with members of the Federal Reserve System
arranged by Federal funds brokers on such day”.

(i) The definition of “Maturity Date” in Section 1.01 thereof shall be amended
and restated in its entirety as follows:

means the earlier of (a) November [  ], 2021 and (b) the date of termination in
whole of the Revolving Credit Commitments, the Swing Line Commitments and the
obligations to issue, amend or extend Letters of Credit pursuant to
Sections 2.06(a) or 8.02;  provided that if on or after December 31, 2020 (the
“Springing Maturity Date”) any Permitted Term Indebtedness is outstanding that
will become due within 91 days following the Springing Maturity Date, the
Maturity Date shall occur on the Springing Maturity Date.

(j) The definition of “Revolving Credit Commitment” in Section 1.01 thereof
shall be amended by (i) replacing “$300,000,000” therein with “$345,000,000” and
(ii) replacing the reference to “First Amendment Effective Date” therein with
“Second Amendment Effective Date”.

(k) The definition of “Swing Line Sublimit” in Section 1.01 thereof shall be
amended by replacing “$30,000,000” therein with “$34,500,000”.

(l) The definition of “Syndication Agent” shall be amended and restated in its
entirety as follows:

“Syndication Agent” means each of SunTrust and Royal Bank of Canada, as
Co-Syndication Agent under the Loan Documents.

(m) Section 2.10 thereof shall be amended by replacing the reference to
“Applicable Margin” in clause (b) thereof with “Applicable Rate”.

(n) Clause (x) of Section 2.14(a) thereof shall be amended and restated in its
entirety as follows:





--------------------------------------------------------------------------------

 



(x) the aggregate amount of all such increases in the Revolving Credit
Commitments effected on or after the Second Amendment Effective Date shall not
exceed $50,000,000 and

(o) Section 2.14(e) thereof shall be amended by (i) deleting the word “and” at
the end of clause (iii) thereof, (ii) replacing the period at the end of clause
(iv) thereof with the phrase “; and” and (iii) adding the following new clause
(v) at the end thereof:

(v) the earlier to occur of (a) thirty (30) days from the date the Lenders are
given notice of an Incremental Amendment from the Administrative Agent or the
Borrower, and (b) completion by the Lenders of their flood insurance diligence
as required by and in accordance the Flood Laws, or as otherwise reasonably
satisfactory to the Lenders.

(p) Section 6.07 thereof shall be amended by adding the following new sentence
at the end thereof:  

So long as a Mortgage in respect of any Flood Hazard Property with respect to
which flood insurance has been made available under the National Flood Insurance
Act of 1968 (as now or hereafter in effect or successor act thereto) is then in
effect, each Loan Party will, and will cause each of its Subsidiaries to, with
respect to each such Mortgaged Property: (a) obtain flood insurance in
compliance with the Flood Laws, as reasonably determined by the Administrative
Agent and the Lenders; and (b) deliver to the Administrative Agent annual
renewals of each flood insurance policy or annual renewals of each force-placed
flood insurance policy, as applicable.

(q) Section 6.12(d) thereof shall be amended by adding the following new
sentence at the end thereof:

Notwithstanding anything herein or in any other Loan Document to the contrary,
no Mortgage shall be entered into with respect to any Mortgaged Property unless
and until the completion of all flood insurance diligence, documentation and
coverage in accordance with the Flood Disaster Protection Act of 1973, as
amended, or otherwise reasonably satisfactory to the Lenders. Notwithstanding
anything to the contrary contained herein, if any Lender is unable or fails to
complete such flood insurance diligence to its reasonable satisfaction so as to
permit the applicable Loan Party to deliver a Mortgage as required by this
Agreement, then so long as such Loan Party otherwise has complied with this
Section 6.12,  such Loan Party shall have no obligation hereunder to deliver
such Mortgage (and no Event of Default shall be deemed to arise from such Loan
Party’s failure to deliver such Mortgage) unless and until such Lender completes
such flood insurance diligence to its reasonable satisfaction (after which such
Loan Party shall have a period of sixty (60) additional days following written
notification thereof to execute and deliver such Mortgage).





--------------------------------------------------------------------------------

 



(r) Section 10.01 thereof shall be amended by (i) replacing the reference to
“Applicable Margin” therein with “Applicable Rate” and (ii) amending and
restating the penultimate sentence thereof to read in its entirety as follows:

Notwithstanding the foregoing, no Permitted Amendment that effects an increase
in the Revolving Credit Commitments or extends the Maturity Date hereunder shall
become effective under this paragraph (i) unless the Administrative Agent shall
have received all corporate documents, officers’ certificates or legal opinions
consistent with those delivered on the Closing Date under Section 4.01
reasonably requested by the Administrative Agent and (ii) the earlier to occur
of (a) thirty (30) days from the date the Lenders are given notice of an
Permitted Amendment from the Administrative Agent or the Borrower, and (b)
completion by the Lenders of their flood insurance diligence relating to each
Mortgaged Property that, as of such date, is or is required hereunder to be
subject to a Mortgage as required by and in accordance the Flood Laws, or as
otherwise reasonably satisfactory to the Lenders.

(s) The Existing Credit Agreement is amended to add a new Section 10.24, which
shall read as follows:

10.24Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any of the parties hereto, each
party hereto acknowledges that any liability of any EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

(a)



the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b)



the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)



a reduction in full or in part or cancellation of any such liability;

(ii)



a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)



the variation of the terms of such liability in connection with the exercise of
the Write-Down and Conversion Powers of any EEA Resolution Authority.





--------------------------------------------------------------------------------

 



(t) Schedule 2.01 of the Existing Credit Agreement is hereby replaced in its
entirety with Schedule 2.01 hereto.

SECTION 2. Changes in Lenders and Commitments.  On the Second Amendment
Effective Date:

(a) Each Person listed in Schedule 2.01 hereto shall be a Lender under the
Amended Credit Agreement with a Revolving Credit Commitment in the applicable
amount set forth for such Lender in Schedule 2.01.

(b) Each Lender under the Amended Credit Agreement that is not a Lender under
the Existing Credit Agreement  (each, a “New Lender” and together, the “New
Lenders”) shall make new Revolving Credit Loans (with the Interest Period
coterminous with the outstanding Revolving Credit Loans) to the Borrowers in an
amount such that, after giving effect thereto, the aggregate amount of such
Revolving Credit Loans shall bear the same relationship to the Revolving Credit
Commitment of such New Lender as the outstanding Revolving Credit Loans of the
other Lenders bear to their Revolving Credit Commitments, such new Revolving
Credit Loans to be allocated ratably among all outstanding Revolving Credit
Borrowings and to be deemed part of such outstanding Revolving Credit
Borrowings.

(c) The Letters of Credit and Swing Line Loans outstanding under the Existing
Credit Agreement shall become Letters of Credit and Swing Line Loans,
respectively, outstanding under the Amended Credit Agreement, and the
participations of the Lenders therein shall be redetermined on the basis of
their respective Commitments set forth in Schedule 2.01, all pursuant to Section
2.03 and 2.04, respectively, of the Amended Credit Agreement.

(d) Any Lender under the Existing Credit Agreement that is not listed in
Schedule 2.01 (each, a “Departing Lender”, and together, the “Departing
Lenders”) shall cease to be a Lender party to the Amended Credit Agreement,
shall cease to have any Revolving Credit Commitment thereunder or any
participation in outstanding Letters of Credit or Swing Line Loans, and the
outstanding principal amount of all Loans made by such Departing Lender, and all
accrued interest, fees and other amounts payable under Existing the Existing
Credit Agreement for its account shall be due and payable on the Second
Amendment Effective Date; provided that the provisions of Section 3.01,  Section
3.04,  Section 3.05,  Section 10.04 and Section 10.05 of the Amended Credit
Agreement shall continue to inure to the benefit of such Departing Lender.

(e) Any Continuing Existing Lender whose Revolving Credit Commitment has
increased as of the Second Amendment Effective Date and whose Pro Rata Share is
greater than its Pro Rata Share (as defined in the Existing Credit Agreement)
previously in effect shall be deemed a New Lender for purposes hereof to the
extent of such increase.

(f) Consistent with the foregoing, each of the parties hereto hereby agrees that
(i) the Administrative Agent may take any and all action as may be reasonably
necessary



--------------------------------------------------------------------------------

 



to ensure that all of the Lenders participate in each outstanding Letter of
Credit, Swing Line Loan, Protective Overadvance and Overadvance, if any, pro
rata on the basis of their respective Pro Rata Shares of the aggregate Revolving
Credit Commitments (after giving effect to this Amendment), including by
assigning to each New Lender a portion of each Existing Lender’s participations
in outstanding Letters of Credit, Swing Line Loans, Protective Overadvances and
Overadvances, if any, and each New Lender hereby automatically and without
further action shall be deemed to have assumed a portion of such
Existing Lender’s participations, such that, after giving effect to each deemed
assignment and assumption of participations, all of the Lenders’ participations
hereunder in Letters of Credit, Swing Line Loans, Protective Overdvances and
Overadvances shall be held ratably on the basis of their respective Pro Rata
Shares of the aggregate Revolving Credit Commitments (after giving effect to
this Amendment) and (ii) the Administrative Agent may cause all existing
Lenders to assign their Revolving Credit Loans to the New Lenders, and the New
Lenders shall purchase such Revolving Credit Loans, in each case to the extent
necessary so that all of the Lenders participate in each outstanding Revolving
Credit Borrowing pro rata on the basis of their respective Pro Rata Shares of
the aggregate Revolving Credit Commitments (after giving effect to this
Amendment).

The Lenders that are parties to the Existing Credit Agreement, comprising the
“Majority Lenders” as defined therein, hereby waive any requirement of notice of
termination or reduction of the Commitments pursuant to Section 2.06(a) of the
Existing Credit Agreement and of prepayment of Loans pursuant to Section
2.05(a) to the extent necessary to give effect to this Section 2.  Furthermore,
the New Lenders and the Existing Lenders confirm that neither Section 3.05 of
the Existing Credit Agreement nor Section 3.05 of the Amended Credit Agreement
shall apply to reallocations contemplated by this Section 2.

 

SECTION 3. Representations and Warranties.  By its execution of this Amendment,
each Loan Party hereby represents and warrants to the Administrative Agent and
the Lenders that:

(a) the execution, delivery and performance of this Amendment is within such
Loan Party’s corporate or other organizational powers, have been duly authorized
by all necessary corporate or other organizational action of such Loan Party and
do not and will not (a) contravene the terms of any of such Loan Party’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under (other than any Lien to
secure the Secured Obligations pursuant to the Collateral Documents), or require
any payment to be made under (i) any Permitted Term Indebtedness, (ii) any other
Contractual Obligation to which such Loan Party is a party or affecting such
Loan Party or the properties of such Loan Party or any of its Subsidiaries or
(iii) any order, injunction, writ or decree of any Governmental Authority or any
arbitral award to which such Loan Party or its property is subject; or
(c) violate any Law; except with respect to any breach or contravention or
payment referred to in clause (b)(ii) and (b)(iii), to the extent that such
conflict, breach, contravention or payment could not reasonably be expected to
have a Material Adverse Effect;

(b) this Amendment has been duly executed and delivered by such Loan Party and
constitutes a legal, valid and binding obligation of such Loan Party,
enforceable against such Loan Party in accordance with its terms, except as such
enforceability may be limited by



--------------------------------------------------------------------------------

 



bankruptcy insolvency, reorganization, receivership, moratorium or other laws
affecting creditors’ rights generally and by general principles of equity;

(c) no material approval, consent, exemption, authorization, or other action by,
or notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with (a) the execution, delivery or
performance by, or enforcement against, any Loan Party of this Amendment,
(b) the grant by any Loan Party of the Liens granted by it pursuant to the
Collateral Documents, (c) the perfection or maintenance of the Liens created
under the Collateral Documents (including the priority thereof) or (d) the
exercise by an Agent, an L/C issuer, any Lender of its rights under the Loan
Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents, except for the approvals, consents, exemptions,
authorizations, actions, notices and filings which have been duly obtained,
taken, given or made and are in full force and effect and those approvals,
consents, exemptions, authorizations or other actions, notices or filings, the
failure of which to obtain or make could not reasonably be expected to have a
Material Adverse Effect;

(d) the representations and warranties of the Lead Borrower and each other Loan
Party contained in Article V of the Existing Credit Agreement or any other Loan
Document are true and correct in all material respects (and in all respects if
any such representation or warranty is already qualified by materiality) on and
as of the Second Amendment Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects (and in all respects if
any such representation or warranty is already qualified by materiality) as of
such earlier date, and except that for purposes of this clause (d), the
representations and warranties contained in Sections 5.05(a),  5.05(b) and
5.05(c) of the Existing Credit Agreement shall be deemed to refer to the most
recent statements furnished pursuant to Sections 6.01(a) and (b), respectively,
of the Amended Credit Agreement; and

(e) no Default or Event of Default had occurred and was continuing on the date
of the Notice and no Default or Event of Default has occurred and is continuing
on and as of the Second Amendment Effective Date after giving effect hereto.

SECTION 4. Conditions of Effectiveness of the Amendment.  This Amendment shall
become effective on the date (the “Second Amendment Effective Date”) when:

(a) The Administrative Agent shall have received:

i. an executed counterpart of this Amendment from Holdings, each Borrower, the
other Loan Parties party hereto and the Lenders holding 100% of the aggregate
outstanding principal amount of Revolving Credit Loans outstanding under the
Amended Credit Agreement (after giving effect to Section 2 hereof);

ii. a certificate of each Loan Party, dated the Second Amendment Effective Date
and executed by a Responsible Officer thereof, which shall (A) certify that
attached thereto are (x) a true and complete copy of the certificate or articles
of incorporation, formation or organization of such Loan Party



--------------------------------------------------------------------------------

 



certified by the relevant authority of its jurisdiction of organization, which
certificate or articles of incorporation, formation or organization have not
been amended (except as attached thereto) since the date reflected thereon, (y)
a true and correct copy of the by-laws or operating, management, partnership or
similar agreement of such Loan Party, together with all amendments thereto as of
the Second Amendment Effective Date, which by-laws or operating, management,
partnership or similar agreement are in full force and effect, and (z) a true
and complete copy of the resolutions or written consent, as applicable, of its
board of directors, board of managers, sole member or other applicable governing
body authorizing the execution and delivery of this Amendment and the borrowing
of Loans under the Amended Credit Agreement, which resolutions or consent have
not been modified, rescinded or amended (other than as attached thereto) and are
in full force and effect; provided that, in lieu of attaching documents referred
to clauses (x) and (y) thereof, the certificate may state that such documents
remain unchanged from those delivered to the Administrative Agent on the Closing
Date, and (B) identify by name and title and bear the signatures of the
officers, managers, directors or other authorized signatories of such Loan Party
authorized to sign this Amendment and (ii) a good standing (or equivalent)
certificate for such Loan Party from the relevant authority of its jurisdiction
of organization, dated as of a recent date;

iii. a customary certificate, substantially in the form of Exhibit J to the
Existing Credit Agreement from the chief financial officer of Holdings,
certifying that Holdings and its Subsidiaries, on a consolidated basis after
giving effect to the Second Amendment and the transactions contemplated hereby,
are Solvent; and

iv. a certificate, dated as of the Second Amendment Effective Date, duly
executed by a Responsible Officer of Holdings certifying that the conditions
precedent set forth in Sections 4(b),  4(c), 4(d) and 4(f) have been satisfied
as of the Second Amendment Effective Date.

v. a favorable written opinion of (i) Fried, Frank, Harris, Shriver & Jacobson
LLP, counsel to the Loan Parties and (ii) Sutherland Asbill & Brennan LLP,
special Georgia counsel to the Loan Parties, in each case dated the Second
Amendment Effective Date and addressed to the Administrative Agent, the
Collateral Agent and the Lenders;

(b) The representations and warranties of the Loan Parties set forth in Section
3 of this Amendment shall be true and correct in all material respects (and in
all respects if any such representation or warranty is already qualified by
materiality) on and as of the Second Amendment Effective Date with the same
effect as though such representations and warranties had been made on and as of
the Second Amendment Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects (and in all respects if
any such representation or warranty is already qualified by materiality) as of
such earlier date;





--------------------------------------------------------------------------------

 



(c) Before and after giving effect to this Amendment, no Default or Event of
Default shall exist;

(d) Before and after giving effect to this Amendment, Availability shall be not
less than $1.00;

(e) The report and opinion of the independent certified public accountants with
respect to the set of the financial statements most recently delivered prior to
the Second Amendment Effective Date pursuant to Section ‎6.01(a) of the Existing
Credit Agreement shall not contain a qualification, exception or explanatory
note of the type described in clause (B) of Section 6.01(a) of the Existing
Credit Agreement;

(f) After giving effect on a Pro Forma Basis to this Amendment, the Lead
Borrower shall be in compliance with the financial covenant set forth in Section
7.11 of the Existing Credit Agreement (regardless of whether such covenant is
otherwise required to be tested pursuant to Section 7.11 of the Existing Credit
Agreement);

(g) Each Continuing Existing Lender party hereto and each New Lender shall have
received an upfront fee, due and payable on the Amendment Effective Date, equal
to 20 bps of the aggregate amount of such Lender’s Pro Rata Share of the
Revolving Credit Commitments (after giving effect hereto);  

(h) the Administrative Agent shall have received for the account of each
Departing Lender,  the outstanding principal amount of all Loans made by such
Departing Lender, and all accrued interest, fees and other amounts payable to
such Departing Lender under the Existing Credit Agreement, in accordance with
Section 2(b) hereof; and

(i) All fees and expenses required to be paid by the Loan Parties pursuant to a
separate agreement or the Existing Credit Agreement for which invoices have been
presented at least one Business Day prior to the Second Amendment Effective Date
or such later date to which the Borrower Representative may agree (including the
reasonable fees and expenses of legal counsel that are payable under the
Existing Credit Agreement), in each case on or before the Second Amendment
Effective Date.

SECTION 5. Post-Closing Covenant.  Within 60 days after the Second Amendment
Effective Date (or such longer period as agreed to by the Administrative Agent
in its sole discretion), the Loan Parties shall deliver to the Administrative
Agent a Mortgage modification or a new Mortgage with respect to each Mortgaged
Property and the related documents, agreements and instruments (including legal
opinions) set forth in Sections 6.12(a)(iii) and 6.12(a)(iv), of the Amended
Credit Agreement.

SECTION 6. Reference to and Effect on the Amended Credit Agreement and the other
Loan Documents.

(a) On and after the Second Amendment Effective Date, each reference in the
Amended Credit Agreement to (i) “this Agreement,” “hereunder,” “hereof” or words
of like import referring to the Credit Agreement shall mean and be a reference
to the Amended Credit Agreement and (ii) each Lender party to this Amendment
(including each New Lender) (x) shall continue to



--------------------------------------------------------------------------------

 



be, or shall become, as applicable, a “Lender” for all purposes of the Amended
Credit Agreement and the other Loan Documents and (y) shall have a “Revolving
Credit Commitment” under the Amended Credit Agreement.

(a) The Existing Credit Agreement and each of the other Loan Documents, as
specifically amended by this Amendment, are and shall continue to be in full
force and effect and are hereby in all respects ratified and confirmed.

(a) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents.  On and after the Second Amendment Effective Date, this Amendment
shall for all purposes constitute a Loan Document.

SECTION 7. Acknowledgment; Liens Unimpaired.  Each Loan Party hereby
acknowledges that it has read this Amendment and consents to its terms, and
further hereby affirms, confirms, represents, warrants and agrees that (a)
notwithstanding the effectiveness of this Amendment, the obligations of such
Loan Party under each of the Loan Documents to which such Loan Party is a party
shall not be impaired and each of the Loan Documents to which such Loan Party is
a party is, and shall continue to be, in full force and effect and is hereby
confirmed and ratified in all respects and (b) after giving effect to this
Amendment, (i) the execution, delivery, performance or effectiveness of this
Amendment shall not impair the validity, effectiveness or priority of the Liens
granted pursuant to the Loan Documents and such Liens shall continue unimpaired
with the same priority to secure repayment of all ABL Obligations, whether
heretofore or hereafter incurred, including, without limitation, the Revolving
Credit Commitments to be provided by the New Lenders on the Second Amendment
Effective Date and (ii) the Guaranty, as and to the extent provided in the Loan
Documents, shall continue in full force and effect in respect of the ABL
Obligations under the Amended Credit Agreement and the other Loan Documents,
 including, without limitation, the Revolving Credit Commitments to be provided
by the New Lenders on the Second Amendment Effective Date.  For the avoidance of
doubt, each Loan Party hereby acknowledges and affirms that the Revolving Credit
Commitments and any Loans made or deemed made, and participations in Letters of
Credit, Swing Line Loans, Protective Overadvances and Overadvances purchased or
deemed purchased, in each case, pursuant to this Amendment or the Amended Credit
Agreement constitute “ABL Obligations” “Secured Obligations”, “Guaranteed ABL
Obligations” (as defined in the Guaranty) and similar defined terms used in the
Loan Documents.

SECTION 8. Costs and Expenses.  The Lead Borrower hereby agrees to reimburse the
Administrative Agent for its reasonable costs and expenses incurred in
connection with this Amendment, including the reasonable fees, disbursements and
other charges of counsel for the Administrative Agent, all in accordance with
the terms and conditions of Section 10.04 of the Amended Credit Agreement.

SECTION 9.  Execution in Counterparts.  This Amendment may be executed in one or
more counterparts (and by different parties hereto in different counterparts),
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.  Delivery by telecopier or other
electronic transmission of an executed counterpart of a signature



--------------------------------------------------------------------------------

 



page to this Amendment shall be effective as delivery of an original executed
counterpart of this Amendment.  The Administrative Agent may also require that
any such documents and signatures delivered by telecopier or other electronic
transmission be confirmed by a manually-signed original thereof; provided, that
the failure to request or deliver the same shall not limit the effectiveness of
any document or signature delivered by telecopier or other electronic
transmission.

SECTION 10. Governing Law.  This Amendment shall be governed by, and construed
in accordance with, the laws of the State of New York.

(a) Headings.  Section headings herein are included for convenience of reference
only and shall not affect the interpretation of this Amendment.

SECTION 11. Treatment of Amendment Under FATCA.  For purposes of determining
withholding Taxes imposed under FATCA, from and after the Second Amendment
Effective Date, the Borrower and the Administrative Agent shall treat (and the
Lenders hereby authorize the Administrative Agent to treat) the Amended Credit
Agreement as not qualifying as a “grandfathered obligation” within the meaning
of Treasury Regulation Section 1.1471-2(b)(2)(i).

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]





--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Amendment as of the date first written
above.

GYP HOLDINGS II CORP., as Holdings

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ H. Douglas Goforth

 

 

 

 

 

 

Name: H. Douglas Goforth

 

 

 

 

 

 

Title:   Chief Financial Officer

 

GYP HOLDINGS III CORP., as the Lead Borrower

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ H. Douglas Goforth

 

 

 

 

 

 

Name: H. Douglas Goforth

 

 

 

 

 

 

Title:   Chief Financial Officer

 

GYPSUM MANAGEMENT AND SUPPLY, INC.

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ H. Douglas Goforth

 

 

 

 

 

 

Name: H. Douglas Goforth

 

 

 

 

 

 

Title:   Chief Financial Officer

 



 

--------------------------------------------------------------------------------

 



Coastal Interior Products, Inc.

Pioneer Materials West, Inc.

State Line Building Supply, Inc.

Gator Gypsum, Inc.

Capitol Interior Products, Inc.

Capitol Materials of Savannah, Inc.

Capitol Materials, Incorporated

GMS Strategic Solutions, Inc.

Gypsum Management and Supply, Inc.

Rocket Installation, Inc.

Sun Valley Interior Supply, Inc.

Tool Source Warehouse, Inc.

Tucker Acoustical Products, Inc.

Tucker Materials, Inc.

Pioneer Materials, Inc.

Tamarack Materials, Inc.

Missouri Drywall Supply, Inc.

Wildcat Materials, Inc.

Colonial Materials, Inc.

Chaparral Materials, Inc.

Cherokee Building Materials of OKC, Inc.

Cherokee Building Materials, Inc.

Carter Hardware Company

Rocky Top Materials, Inc.

Commercial Interior Products, Inc.

Cowtown Materials, Inc.

Eastex Materials, Inc.

Hill Country Materials, Inc.

Lone Star Materials, Inc.

Rio Grande Building Materials, Inc.

Tejas Materials, Inc.

Capitol Building Supply, Inc.

Commonwealth Building Materials, Inc.

GTS Drywall Supply Company

NEW ENGLAND GYPSUM SUPPLY, INC.

OHIO VALLEY SUPPLY, INC.

PACIFIC GYPSUM SUPPLY, INC.

GYPSUM SUPPLY COMPANY

CHICAGO GYPSUM SUPPLY, INC.

FLORIDA GYPSUM SUPPLY, INC.

PENNSYLVANIA GYPSUM COMPANY, INC.

REDMILL, INC.

OLYMPIA BUILDING SUPPLIES, LLC

 




 

 

 

 

By:

 

/s/ H. Douglas Goforth

 

 

 

 

 

 

Name: H. Douglas Goforth

 

 

 

 

 

 

Title:   Assistant Treasurer

 



 

--------------------------------------------------------------------------------

 

 

gypsum supply installed insulation, llc

By: GYPSUM SUPPLY COMPANY, its Manager

 

 

 

 

 

 

By:

 

/s/ H. Douglas Goforth

 

 

 

 

 

 

Name: H. Douglas Goforth

 

 

 

 

 

 

Title:   Assistant Treasurer

 

 



 

--------------------------------------------------------------------------------

 

 

WELLS FARGO BANK, N.A., as Administrative Agent, as a Lender and as Swing Line
Lender

 

 

 

 

By:

 

/s/ Jonathan Boynton

 

 

 

 

 

 

Name: Jonathan Boynton

 

 

 

 

 

 

Title:   Vice President



 

--------------------------------------------------------------------------------

 



Sun Trust Bank, as a Lender

 

 

 

 

By:

 

/s/ Bryan Van Horn

 

 

 

 

 

 

Name: Bryan Van Horn

 

 

 

 

 

 

Title:   VP

 



 

--------------------------------------------------------------------------------

 



ROYAL BANK OF CANADA, as a Lender

 

 

 

 

By:

 

/s/ Raja Khanna

 

 

 

 

 

 

Name: Raja Khanna

 

 

 

 

 

 

Title:   Authorized Signatory



 

--------------------------------------------------------------------------------

 



U.S. BANK NATIONAL ASSOCIATION, as a Lender

 

 

 

 

By:

 

/s/ William Patton

 

 

 

 

 

 

Name: William Patton

 

 

 

 

 

 

Title:   Vice President

 



 

--------------------------------------------------------------------------------

 



Bank of America, N.A., as a Lender

 

 

 

 

By:

 

/s/ Todd Tarrance

 

 

 

 

 

 

Name: Todd Tarrance

 

 

 

 

 

 

Title:   Vice President

 



 

--------------------------------------------------------------------------------

 



Citizens Bank of Pennsylvania, as a Lender

 

 

 

 

By:

 

/s/ Jeffrey Mills

 

 

 

 

 

 

Name: Jeffrey Mills

 

 

 

 

 

 

Title:   Vice President



 

--------------------------------------------------------------------------------

 



PNC Bank, National Association, as a Lender

 

 

 

 

By:

 

/s/ Robb Hoover

 

 

 

 

 

 

Name: Robb Hoover

 

 

 

 

 

 

Title:   Vice President

 



 

--------------------------------------------------------------------------------

 



SCHEDULE 1

 

SUBSIDIARY BORROWERS

 

 

Borrower

Jurisdiction/Type

1.

 

Coastal Interior Products, Inc.

Alabama corporation

2.

 

Pioneer Materials West, Inc.

Colorado corporation

3.

 

State Line Building Supply, Inc.

A Delaware corporation

4.

 

Gator Gypsum, Inc.

Florida corporation

5.

 

Capitol Interior Products, Inc.

Georgia corporation

6.

 

Capitol Materials of Savannah, Inc.

Georgia corporation

7.

 

Capitol Materials, Incorporated

Georgia corporation

8.

 

GMS Strategic Solutions, Inc.

Georgia corporation

9.

 

Gypsum Management and Supply, Inc.

Georgia corporation

10.

 

Rocket Installation, Inc.

Georgia corporation

11.

 

Sun Valley Interior Supply, Inc.

Georgia corporation

12.

 

Tool Source Warehouse, Inc.

Georgia corporation

13.

 

Tucker Acoustical Products, Inc.

Georgia corporation

14.

 

Tucker Materials, Inc.

Georgia corporation

15.

 

Pioneer Materials, Inc.

Kansas corporation

16.

 

Tamarack Materials, Inc.

Minnesota corporation

17.

 

Missouri Drywall Supply, Inc.

Missouri corporation

18.

 

Wildcat Materials, Inc.

Missouri corporation

19.

 

Colonial Materials, Inc.

North Carolina corporation

20.

 

Chaparral Materials, Inc.

New Mexico corporation

21.

 

Cherokee Building Materials of OKC, Inc.

Oklahoma corporation

22.

 

Cherokee Building Materials, Inc.

Oklahoma corporation

23.

 

Carter Hardware Company

Tennessee corporation

24.

 

Rocky Top Materials, Inc.

Tennessee corporation

25.

 

Commercial Interior Products, Inc.

Texas corporation

26.

 

Cowtown Materials, Inc.

Texas corporation

27.

 

Eastex Materials, Inc.

Texas corporation

28.

 

Hill Country Materials, Inc.

Texas corporation

29.

 

Lone Star Materials, Inc.

Texas corporation

30.

 

Rio Grande Building Materials, Inc.

Texas corporation

 

--------------------------------------------------------------------------------

 



 

Borrower

Jurisdiction/Type



31.

 

Tejas Materials, Inc.

Texas corporation

32.

 

Capitol Building Supply, Inc.

Virginia corporation

33.

 

Commonwealth Building Materials, Inc.

Virginia corporation

34.

 

GTS Drywall Supply Company

Washington corporation



 

--------------------------------------------------------------------------------

 



SCHEDULE 2

 

SUBSIDIARY GUARANTORS

 

Subsidiary Guarantor

Jurisdiction/Type

1.

 

New England Gypsum Supply, Inc.

Georgia corporation

2.

 

Ohio Valley Supply, Inc.

Georgia corporation

3.

 

Pacific Gypsum Supply, Inc.

Georgia corporation

4.

 

Gypsum Supply Company

Michigan corporation

5.

 

Gypsum Supply Installed Insulation, LLC

Michigan limited liability company

6.

 

Chicago Gypsum Supply, Inc.

Georgia corporation

7.

 

Florida Gypsum Supply, Inc.

Georgia corporation

8.

 

Pennsylvania Gypsum Company, Inc.

Georgia corporation

9.

 

Redmill, Inc.

Florida corporation

10.

 

Olympia Building Supplies, LLC

Florida limited liability company



 

--------------------------------------------------------------------------------

 



Schedule 2.01

 

REVOLVING CREDIT COMMITMENTS AND PRO RATA SHARES

 

 

Name of Lender

Commitment

Pro Rata Share

Wells Fargo Bank, N.A.

$112,000,000

32.46%

SunTrust Bank

$70,000,000

20.29%

Royal Bank of Canada

$50,000,000

14.49%

US Bank National Association

$45,000,000

13.04%

Bank of America, N.A.

$28,000,000

8.12%

Citizens Bank of Pennsylvania

$20,000,000

5.80%

PNC Bank

$20,000,000

5.80%

Total

$345,000,000

100%

 

 

--------------------------------------------------------------------------------